
Citation Nr: 9900457	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  94-30 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
arthritis of the cervical spine.

2.  Entitlement to service connection for a neurological 
disorder of the left leg, claimed as secondary to a service 
connected back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joshua S. Blume, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1973 to 
April 1975.

The issues now on appeal to the Board of Veterans Appeals 
(Board) arise from May 1991 and April 1993 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York, which denied the benefits sought 
on appeal.  The veteran timely perfected an appeal on both 
issues.

The Board notes that the veteran also timely perfected 
appeals on the issues of entitlement to an increased 
evaluation for service-connected back and right knee 
disorders, arising from the May 1991 rating decision, and on 
the issue of entitlement to service connection for a left 
knee disorder, arising from the April 1993 rating decision.  
The veterans representative filed a statement purporting to 
withdraw these three issues from appellate status in April 
1998, however, evidence of the veterans consent to the 
withdrawal of these issues was not of record.  See 38 C.F.R. 
§ 20.204(c) (1998).  Consequently, the Board contacted the 
veteran for clarification of his intent to withdraw these 
issues and in November 1998, the veteran submitted a 
statement indicating that he did indeed intend to withdraw 
these issues.  Consequently, the Board treats them as 
withdrawn.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran essentially contends that he currently suffers 
from a neck disorder which had its inception during his 
period of military service.  He also contends that he 
currently suffers from a separate neurological disability of 
the left leg that is proximately due to or the result of a 
service-connected back disability.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that, with resolution of all 
reasonable doubt in the veterans favor, the evidence 
supports a grant of service connection for post-traumatic 
arthritis of the cervical spine, but that the veteran has not 
met the burden of submitting evidence sufficient to justify 
belief by a fair and impartial individual that his claim for 
service connection for a separate neurological disorder of 
the left leg is well grounded.


FINDINGS OF FACT

1.  All available relevant evidence necessary to decide this 
case equitably has been gathered by the RO.

2.  It is at least as likely as not that the veterans neck 
injury sustained during military service resulted in his 
current diagnosis of post-traumatic arthritis of the cervical 
spine.

3.  There is no competent medical evidence to show that the 
veteran suffers from an independent neurological disorder of 
the left leg for which service connection may be granted.


CONCLUSIONS OF LAW

1.  Service connection for post-traumatic arthritis of the 
cervical spine is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303 (1998).

2.  The claim of entitlement to service connection for a 
neurological disorder of the left leg, claimed as secondary 
to a service-connected back disorder, is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Post-Traumatic Arthritis of the 
Cervical Spine

The Board initially notes that the veterans claim of 
entitlement to service connection for post-traumatic 
arthritis of the cervical spine is well grounded, meaning 
plausible . . . or capable of substantiation.  
38 U.S.C.A. § 5107(a).  The Board is satisfied that the RO 
has complied with its duty to assist the veteran in 
presenting his case, and that all available and relevant 
evidence necessary to decide this case equitably has been 
obtained.  See 38 C.F.R. § 3.159 (1998).

The service medical records show that in April 1973 the 
veteran underwent an enlistment examination, at which time 
his neck was found to be normal.  An August 1973 record shows 
that at that time he complained of neck pain.  He reported 
that a friend had thrown him backward the previous night and 
that he had heard things popping.  He was directed to 
report for an X-ray and the diagnosis was of a muscle spasm.  
The X-ray of the cervical spine showed a reversal of the 
normal lordotic curve at the fourth and fifth cervical 
vertebrae.  The X-ray report reflected that this finding 
might have been due to muscle spasm.  There was no fracture 
or dislocation at that time.  A separation examination report 
dated in April 1975 reflected a normal neck.

In January 1991, the veteran filed an initial claim of 
entitlement to service connection for a neck disorder.  Along 
with the claim the RO received a VA medical center (VAMC) 
outpatient treatment record dated in January 1991.  This 
reflects that the veteran complained of a two-month history 
of progressive neck pain radiating down his left arm 
accompanied by intermittent paresthesias.  Physical 
examination revealed that the veteran was morbidly obese.  He 
had full range of motion of the neck with pain on rotation to 
the left.  No diagnosis, assessment or impression was 
provided.

In June 1991, the veteran submitted a statement reflecting 
his contention that he suffered from numbness in his left 
hand that arose from his neck disorder.  He said his neck 
cracked when he turned it to his left.  He enclosed 
additional copies of VAMC records.  These show that in March 
1991 he was seen for a neurologic consultation, wherein he 
complained of paresthesia in the fourth and fifth fingers of 
his left hand along with weakness.  The impression was of 
radiculopathy.  An August 1991 treatment record reflects 
complaints consistent with paresthesias and decreased 
strength in the left hand.  The assessment was of a sensory 
deficit of the ulnar distribution of the left upper extremity 
with an otherwise normal electromyography (EMG).  The 
diagnosis still needed to be verified.

In December 1991, the veteran underwent a VA compensation and 
pension examination.  He reported that in service he 
participated in a hand-to-hand combat exercise, was flipped 
over, and landed on his head and neck, injuring his neck.  He 
said that at the time he had been diagnosed as having a 
sprain or a strain, and was given a cervical collar and 
some medication.  He reported having pain in the neck area 
ever since the injury.  In November 1990, however, the pain 
began to intensify and began to be accompanied by paresthesia 
and numbness in both hands.  He said that he had been 
followed steadily in the VA neurology clinic, where an X-ray 
showed the presence of osteophytes in the fifth and sixth 
cervical vertebrae with some spinal involvement.  An EMG and 
a nerve conduction study (NCS) performed in November 1990 
failed to confirm nerve damage.  The diagnosis given by the 
examiner was old injury to the cervical spine with post-
traumatic osteophytes at the fifth and sixth cervical 
vertebrae with bilateral sensory radiculopathy and painful, 
limited motion.

In August 1992, the veteran submitted his substantive appeal.  
In it, he noted that he had learned from the American Medical 
Association (AMA) that a reversal of the normal lordotic 
curvature in the cervical spine can occur when the neck 
muscles are in spasm.  This condition was usually permanent 
and could lead to prolapse or to osteoarthritis of the spine.  
He said that only after January 1991 did he realize that he 
had serious neck problems and he had been told at the time by 
VA medical personnel that his neck problems could have been 
caused by a severe neck injury and that it could have taken 
osteophytes quite some time to develop.  He said that only in 
August 1973 did he ever have a serious neck injury.

In September 1992, the veteran said at a personal hearing 
before a local hearing officer that he had not complained 
about neck pain specifically for a long time because he had 
then been under the erroneous impression that his neck pain 
and his back pain (for which he had received treatment 
earlier than 1991) were one injury and one disability.

In November 1992, the RO received additional VAMC records 
from the Syracuse, New York VAMC.  An October 1991 record 
showed no electromyographic evidence of cervical 
radiculopathy.  A July 1992 record shows complaints of pain 
and numbness in the right arm and leg.  A diagnosis of 
degenerative joint disease of the cervical spine was given, 
based on a January 1991 X-ray report showing osteophyte at 
the fifth and sixth cervical vertebrae as well as moderate 
intrusion into the fifth and sixth cervical vertebrae by 
osteophytes on the left side.  A September 1992 CT scan, 
however, showed an essentially negative cervical spine.  An 
October 1992 treatment record reflects that the veteran 
complained of continuous neck pain.  The diagnostic 
impression was of degenerative joint disease of the cervical 
spine.  Another October 1992 outpatient treatment record 
shows that the veteran complained of suffering from neck pain 
since November 1990.

In May 1994, the veteran appeared at another hearing on 
appeal before a local hearing officer.  He reiterated his 
belief that bone spurs on his neck caused his arms and his 
hands to become numb.  He also reiterated that medical 
personnel at the VAMC in Syracuse, New York told him that 
arthritis does not always manifest within one year of 
experiencing a traumatic injury.

In September 1994, a March 1994 VA X-ray report of the 
cervical spine was received.  This showed degenerative 
changes of the cervical spine at the fifth and sixth cervical 
vertebrae with encroachment of bilateral neural foramina at 
this level.

In May 1995, the veteran submitted a statement in which he 
said that every doctor with whom he had conversed said that 
it could take fifteen to twenty years for arthritis to 
develop to a degree where it would be apparent.

In November 1995, the veteran submitted a copy of text from 
the AMA medical encyclopedia, which contains definitions of 
normal and abnormal lordosis of the spine.

Also received in November 1995 was a report of a disability 
examination performed by Kenneth Fish, D.O. for Social 
Security disability benefits purposes in July 1995.  The 
examiners assessment was of cervical spine pain with 
radiculopathy, although he recommended that further studies 
be accomplished.  Also included was a letter from Daniel T. 
Root, M.D., who identified himself as the veterans family 
physician.  Dr. Root said that the veteran had requested his 
impressions concerning his disability situation.  Dr. Root 
indicated that he reviewed the veterans medical history 
including a CT scan done in April 1995, a VAMC report done in 
June 1995, a neck X-ray done in 1973 and Dr. Fishs report 
dated in July 1995.  From this Dr. Root found a medical 
history of back and neck injuries in 1973.  The medical 
evaluation at that time showed a lot of soft tissue damage.  
There had been neck pain since.  Dr. Root supported a 
diagnosis of marked osteoarthritis of the cervical spine with 
osteophyte formation, with facet joint hypertrophy and 
arthritis with disc bulging, all of which contributed to 
nerve root entrapment in the cervical spine.  He opined that 
any significant musculoskeletal disruption would certainly 
take a long time before developing into evident 
osteoarthritic changes.  He said that it was certainly 
believable to him to relate the current radiologic appearance 
of the spine to a past injury.

In January 1996, the RO received a letter from Bruce J. 
Ebbels, M.D.  Dr. Ebbels said that the veteran suffered from 
severe osteoarthritis of the spine, including the cervical 
spine.

In May 1996, additional medical records were received that 
were apparently used in making a Social Security disability 
determination.  Included among these was a copy of a VA X-ray 
report showing an impression of degenerative changes in the 
cervical spine with neurological encroachment.

In July 1996, the veteran underwent another VA compensation 
and pension examination.  The examiner noted that the 
veterans claims file was not available to him.  The veteran 
related the history of his injury in military service, and 
his history of substantial post-injury neck discomfort.  
There had not been arm paresthesia or a lack of upper 
extremity motor control.  He reported treatment with a 
cervical collar and pain medications, as well as having been 
placed on limited duty.  The examiner noted that a September 
1992 CT scan showed no evidence of severe degenerative 
changes, significant spinal stenosis or narrowing of the 
neural foramina.  There were very mild degenerative changes 
at the fifth and sixth cervical vertebrae with borderline 
stenosis.  The cervical spine at the time of the examination 
had limited active range of motion in all directions without 
any neurological compromise.  By history and by recent 
radiographic evidence, the examiner said that he would not 
ascribe the current neck difficulty to an original posterior 
neck strain in the military.

The RO also received a letter from John Kravchenko, M.D.  Dr. 
Kravchenko reported that the veteran had sustained 
significant injury to his whole spine, including the cervical 
spine, as well as disc compression in his cervical spine, 
causing impingement on nerves in the neck, which in turn 
created discomfort and numbness radiating to the arms and 
hands.  Dr. Kravchenko found that the veteran had a 
significant cervical syndrome secondary to his spine injury 
in the military many years ago.

Service connection may be granted for a disability due to 
disease or due to an injury incurred or aggravated while in 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).

The law also provides that:

When, after consideration of all evidence 
and material of record in a case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination of the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.  Nothing 
in this subsection shall be construed as 
shifting from the claimant to the 
Secretary the burden specified in 
subsection (a) of this section.

38 U.S.C.A. § 5107(b) (West 1991).  The burden specified in 
subsection (a) of § 5107 refers to the burden on the 
veteran to come forward with evidence to show that his claim 
is well grounded.  

The Board has taken these laws into consideration, along with 
all of the evidence of record, and has concluded that it is 
at least as likely as not that the veterans current post-
traumatic arthritis of the cervical spine is related to his 
documented neck injury during military service.  Resolving 
all reasonable doubt in the veterans favor, service 
connection for this neck disorder is warranted.  See 
38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).

As noted already, the veterans claim is well grounded 
inasmuch as he has presented evidence of a current 
disability, evidence of an injury sustained during military 
service, and evidence in the form of medical opinion that his 
current disability is related to service.  See Epps v. Brown, 
126 F.3d 1464, 1468 (Fed.Cir. 1997).  The approximate 
balance of positive and negative evidence in this case 
concerns the evidence for and against the last question of 
medical nexus.  

On the one hand, while the service medical records show 
evidence of a neck injury, this injury was diagnosed as 
muscle spasm, and the separation examination report indicates 
that there were no apparent residuals of the injury.  
Further, the first clear medical evidence of a current neck 
disability does not appear in the record until 1991  nearly 
twenty years after his separation from service.  The veteran 
has said that there are not earlier medical records of a neck 
disability because it was assumed up to 1991 that his neck 
and back problems were part and parcel of one disability.  
The Board must rely on the documented medical evidence, 
however.  

On the other hand, the veteran underwent a VA examination in 
December 1991 and the examiner diagnosed post-traumatic 
arthritis of the cervical spine related to an old injury.  
The Board also has received two medical opinions which more 
specifically relate the veterans current cervical spine 
pathology to his injury in military service.  One of these 
opinions, that of Dr. Root, appears to have been informed by 
examination of at least some of the veterans prior medical 
history.  This is in contrast to the opinion of the examiner 
who conducted the July 1996 VA examination, who did not have 
access to the veterans claims folder.

The Board finds that this balance of positive and negative 
evidence favors a grant of service connection.  The evidence 
is at least in equipoise concerning whether the veterans 
current neck pathology is related to the injury he incurred 
during military service.  This warrants application of the 
benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (1998).


II.  Service Connection for a Neurological Disorder of the 
Left Leg

As already noted, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by wartime service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1998).  Service connection may also 
be granted where a nonservice-connected disability is 
proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a) (1998).  The 
U.S. Court of Veterans Appeals (Court) has held that this 
relationship, or secondary service connection, is also 
shown where a nonservice-connected disability is simply 
aggravated by a service-connected disability, regardless of 
whether a causal relationship between the two disabilities 
exists.  See Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).

The initial question that must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  In this regard, the veteran has the 
burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded; that is, the claim must be plausible and 
capable of substantiation.  See 38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of 
evidence of a well grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to the claim, 
and the claim must fail.  Slater v. Brown, 9 Vet. App. 240, 
243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 (1996) (en 
banc); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

To establish a claim for service connection as well grounded, 
there must be a medical diagnosis of a current disability; 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an inservice injury or 
disease and the current disability.  See Epps v. Brown, 126 
F.3d 1464, 1468 (Fed.Cir 1997).  The nexus requirement may be 
satisfied by evidence that a chronic disease subject to 
presumptive service connection manifested itself to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet. App. 36, 43 (1993).

Alternatively, a claim for service connection may be 
established as well grounded pursuant to the provisions of 
38 C.F.R. § 3.303(b).  The chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Courts case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

The service medical records contain no documentation of a 
left leg abnormality.  At separation, the veterans left leg 
was found to be normal.

In August 1975, the RO issued a rating decision granting 
service connection for chronic lumbosacral strain.

In May 1977, the veteran underwent a VA compensation and 
pension examination in which he complained that his back 
bothered him frequently.  He had difficulty straightening up 
and he experienced a sharp prickly pain in his lower back.  
The diagnosis was chronic lumbosacral strain with 
increasingly severe symptoms.  

In February 1983, private medical records from James B. Fish, 
M.D. were received.  These show that in January 1976 the 
veteran was found to have mild lumbosacral strain with 
myositis as well as exogenous obesity.

A January 1991 VAMC treatment record shows that the veteran 
complained of paresthesias radiating down the lateral portion 
of his left leg to the knee with prolonged standing.  There 
was no diagnosis, impression or assessment made at this time.

A September 1992 record of a VA neurological consultation 
shows that the veteran complained at this time of a stiff, 
sore back.  There had been a recent exacerbation of low back 
pain with radicular signs but the cause was not determined.  
The pain radiated out in a symmetrical fashion from the low 
back to the left leg and thigh and then to the right leg and 
thigh.  Both lower extremities then would become weak.  The 
assessment was chronic low back pain, and the veteran was 
felt to be a questionable rehabilitation candidate.

In October 1992, the veteran submitted a statement.  He said 
that since 1975 his service-connected right knee and low back 
disabilities had forced him to rely on his left leg for 
better support and that this placed more strain on the left 
leg.  Since the Spring of 1994 he had complained of problems 
with both legs but medical providers had ignored his left 
side.  He noted that a September 1991 VA X-ray report showed 
that he had degenerative joint disease in both knees.  He 
said that his physical therapist had told him that his low 
back disability put pressure on the nerves in his lower back 
and this in turn had a direct effect on the left leg.

In April 1993, the veteran complained of low back pain 
radiating down his legs for the previous two years.  He 
experienced numbness in both thighs.  The assessment was 
chronic low back pain and rule out lower extremity 
radiculopathy.

In August 1993, the RO received a letter from Thomas L. 
Walsh, M.S., a private physical therapist.  Mr. Walsh said 
that he had evaluated the veterans low back pain accompanied 
by bilateral lower extremity numbness and pain.  The veteran 
reported an initial low back injury in 1973, and that he had 
had consistent low back pain since.  The lower extremity 
symptoms were intermittent.  Mr. Walsh said that his initial 
impression was of lumbar flexion and extension dysfunctions.  
Although the veteran had reported left thigh sciatica, no 
constant findings were uncovered and the veteran was very 
vague concerning his symptoms.  Mr. Walshs assessment was 
inconclusive although he felt that the veteran would benefit 
from a multidisciplinary approach to his problems.

In November 1993, the veteran underwent another VA 
compensation and pension examination.  He reported a history 
of chronic low back pain since 1973.  The diagnoses were 
chronic lumbar strain and chondromalacia of the right knee.

In November 1995, the RO received a copy of a disability 
evaluation performed by Kenneth Fish, D.O. in July 1995 for 
Social Security purposes.  The assessment was low back pain 
with radiculopathy with CT scan evidence of neuroforaminal 
encroachment in the L5-S1 vertebrae.  This neurological 
impingement was worse on the right side than on the left 
side.  An August 1995 letter from Daniel T. Root, M.D. 
reflects Dr. Roots opinion that the veteran has marked 
osteoarthritis of the lumbar spine with osteophyte formation, 
facet joint hypertrophy and disc bulging, all of which 
contributed to nerve root entrapment in the lumbar spine.  
Dr. Root felt that the veterans symptoms were not consistent 
with chronic lumbosacral strain but much more consistent with 
a diagnosis of intervertebral disc syndrome and facet 
arthropathy syndrome with secondary nerve entrapment.  He 
felt certain that the veteran had low back radiculopathy.

In July 1996, the RO received a letter from John Kravchenko, 
M.D.  Dr. Kravchenko noted that the veteran sustained 
significant injury to his whole spine, including the lumbar 
spine.  He felt that the veteran had a significant lumbar 
syndrome secondary to a spine injury in the military many 
years ago.  

In September 1996, a VA examiner appended an addendum to a 
July 1996 examination.  The examiner felt that the veterans 
L5-S1 disc herniation might have been a direct sequela of his 
previously noted lumbar strain.  He said that the lumbar 
strain might have led to an annular tear of the disc leading 
to the herniation.

In April 1997, the RO issued a rating decision, increasing 
the veterans disability evaluation for service-connected 
post-operative disc herniation to 60 percent under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (1998).

The Board has considered the veterans claim in the light of 
the evidence of presented and has arrived at the conclusion 
that the veterans claim is not well grounded because he has 
not presented evidence that he suffers from a separate 
neurological disability of the left leg.  The post-service 
medical records do not contain a clinical diagnosis of a 
separate neurological condition of the left leg.  Rather, 
they uniformly indicate that radiculopathy originating in 
intervertebral disc syndrome of the lower back is responsible 
for the symptoms the veteran experiences in his left leg.  
This being the case, the Board finds that evaluation of the 
veterans disability under Diagnostic Code 5293 adequately 
accounts for the radiculopathy.  There is no current medical 
diagnosis of a condition separate from radiculopathy 
associated with the service-connected back disorder.  
Granting service connection for the neurological 
manifestations of an already-service connected back disorder 
would, in the Boards view, be tantamount to pyramiding.  
38 C.F.R. § 4.14 (1998).

Where satisfactory evidence of a current medical diagnosis is 
not presented, the claim cannot be well grounded, 
irrespective of the nature of any other evidence presented.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Under these circumstances, the Board finds that the veteran 
has not met his initial burden of submitting evidence of a 
well grounded claim for entitlement to service connection for 
a neurological disorder of the left leg and that the claim 
must be denied on this basis.  See 38 U.S.C.A. § 5107(a).  
The Board notes that in the absence of a well grounded claim, 
VA is under no duty to assist the veteran in the development 
of the facts pertinent to the claim, see Grivois, 6 Vet. 
App. at 140, including having the veteran undergo 
examination, Yabut v. Brown, 6 Vet. App. 79 (1994).  
Furthermore, the Board is unaware of the existence of any 
evidence, which, if obtained, would render the claim well 
grounded.  See McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed.Cir 1997).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present a well grounded 
claim for service connection for the claimed disability and 
the reasons why the claim is inadequate.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).


ORDER

Service connection for post-traumatic arthritis of the 
cervical spine is granted.

In the absence of a well grounded claim, service connection 
for a neurological disorder of the left leg, claimed as 
secondary to a service-connected back disorder, is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
